UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2458


NORMA MURILLO-ZUNIGA; K.S.A.,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2014                    Decided:   July 14, 2014


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, Tamara Jezic, YACUB LAW OFFICES, Falls Church,
Virginia, for Petitioners. Stuart F. Delery, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Mona
Maria Yousif, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norma Murillo-Zuniga and her son, natives and citizens

of Honduras, petition for review of an order of the Board of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration     judge’s     denial   of       Murillo-Zuniga’s       requests    for

asylum,     withholding     of    removal,        and     protection     under   the

Convention Against Torture. *             We have thoroughly reviewed the

record,     including     the    transcript      of     Murillo-Zuniga’s       merits

hearing,     her    application      for       relief,     and     all    supporting

evidence.     We conclude that the record evidence does not compel

a ruling contrary to any of the administrative factual findings,

see   8    U.S.C.   §   1252(b)(4)(B)         (2012),     and    that    substantial

evidence    supports    the     Board’s       decision.      See   INS    v.   Elias–

Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Murillo-Zuniga (B.I.A.

Nov. 6, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




      *
       The Petitioners have failed to raise any challenges to the
denial of Murillo-Zuniga’s request for protection under the
Convention Against Torture.        They have therefore waived
appellate review of this claim.    See Ngarurih v. Ashcroft, 371
F.3d 182, 189 n.7 (4th Cir. 2004).



                                          2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3